Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in reply to the Patent Trial and Appeal Board decision received on 04/25/2022.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case.  The present application is being examined under the pre-AIA  first to invent provisions. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, and 14-20 are original / previously presented.
Claims 1-2, 4-12, and 14-20 are currently pending and have been examined.
A Patent Trial and Appeal Board decision was issued  on 04/25/2022, reversing examiner's action on claims 1-2, 4-12, and 14-20. In response to this decision, prosecution is being reopened. The Technology Center (TC) Director has authorized the reopening of prosecution under 37 CFR 1.198 for the purpose of entering a new rejection, as indicated by signing below. See MPEP § 1002.02(c) and MPEP § 1214.04.

/TARIQ R HAFIZ/Director, Art Unit 3600                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penilla (US2017/0197617A1)

Claim 1: Penilla teaches A method comprising: 
providing, by a server system, a platform defining an interface to a transportation system and a database of transportation data the transportation system including vehicles and traffic controls; (Penilla, Par. 0080, 0081, 0241, 0243, and 0297; Fig. 27)

Penilla, in Par. 0080, teaches methods and systems for enabling communication between connected vehicles and other connected objects (COs). Connected objects can be other vehicles, stationary objects, objects installed in various locations, such as streets, street intersections, traffic lights, traffic cameras, traffic sensors, and the like…a subject vehicle may receive information from other connected objects based on the geo-location of the subject vehicle. 
Penilla, in Par. 0081, teaches when a vehicle reaches a stop (e.g., some intersection or read location), some vehicle user interfaces (UIs) and/or access to certain apps of Smart devices may be enabled…One embodiment is provided to enable vehicle to communicate with traffic lights (or traffic lights via the Internet or cloud server).
Penilla, in Par. 0241 teaches over time, the vehicle will traverse different geo-locations, which will then be communicated to cloud services 120. The examiner notes that cloud services 120 encompasses a database as illustrated in Fig. 27 and described in Par. 0243.
Penilla, in Par. 0297, teaches connected objects may include traffic lights, other vehicles, smart devices, connected buildings, road signs, emergency vehicles, and the like.

receiving, by the server system, third-party applications programmed to perform functions using the transportation system; (Penilla, Par. 0093, 0095, 0106, and 0108 Fig. 1,)

Penilla, in Par. 0093, teaches internet services provide access to cloud services…Customization can include the ability to select specific applications (APPS) to be activated by the vehicle and interfaced.
Penilla, in Par. 0095 teaches third parties can create APPS that communicate with APIs of the system components of specific vehicles of the manufacturer.
Penilla, in Par. 0106 teaches site 110 can be managed by third party companies…that provide some or all of the backend or front end services and cloud storage and processing.
The examiner notes the third party APPS 104 can be provided/sent to the server system (i.e. cloud services 120) through app portal 114 as described in Para. 0108 and illustrated in Fig. 1.  


providing access, by the server system, to the third-party applications to a computing device of a government agency; and (Penilla, Par. 0080, 0273, and 0297)

Penilla, in Par. 0080, teaches Connected objects can be other vehicles, stationary objects, objects installed in various locations, such as streets, street intersections, traffic lights, traffic cameras, traffic sensors, and the like.
Penilla, in Par. 0273, teaches cloud services 120 may be in communication with connected objects data, traffic substation data, relevant traffic lights and data, weather applications and systems, police data and relevant accident information.
Penilla, in Par. 0297, teaches vehicle electronics may be able to communicate directly with certain connected objects, such as using peer-to-peer, cellular, wireless, radio, or other connection methods and/or systems. In this example, connected objects may include traffic lights, other vehicles, smart devices, connected buildings, road signs, emergency vehicles, and the like. The examiner notes the computing device of the government agency being whatever computer is providing the signal indicating, e.g., the traffic light color, and/or traffic cameras, etc.

providing, by the server system, a regulatory compliance component in the platform, the regulatory compliance component enforcing regulations on actions of the third-party applications performed with respect to the transportation system in accordance with impact on public health and safety. (Penilla, Par. 0081, 0167, 0189, and 0285)

Penilla, in Par. 0081, teaches that when the vehicle starts to move, the UIs of some devices may be disabled as well as some smart devices or apps.
Penilla, in Par. 0167, teaches rules can limit interactivity with certain user interfaces while the vehicle is moving to prevent unsafe driving.
Penilla, in Par. 0189, teaches routines, data and functions may be arranged in such a way that limited access is given to third party code on APPs 104 to manipulate certain unrestricted operating system functions and vehicle systems.
Penilla, in Par. 0285, teaches that the activation or disabling or fading of certain applications is required or configurable based on local regulations, laws, or setting.

Claim 2: Penilla teaches The method of claim 1, Penilla further teaches wherein the third-party applications include an analytical application programmed to: 
analyze data gathered with respect to usage of the transportation system that is stored in the database of transportation data to obtain analytic results; and (Penilla, Par. 0236-0237))
present a dashboard that visually presents the analytic results.  (Penilla, Par. 0237 and Fig. 26B)

	Penilla, in Par. 0236-0237 and fig. 26b, teaches that traffic data is obtained when the system checks for traffic information. If there is an accident or delay, the user is provided with a re-route on the map display.

Claim 5: Penilla teaches The method of claim 1, Penilla further teaches further comprising: 
storing, by the server system, partner data generated by one or more of the third-party applications.  (Penilla, Par. 0241 and Fig. 27)

Penilla, in Par. 0241 and Fig. 27, teaches that the cloud services (i.e. server system) collects data from data providers and third party services and applications. Cloud services includes a database.

Claim 6: Penilla teaches The method of claim 5, Penilla further teaches further comprising: 
managing the sale and access of the partner data among third parties associated with the third-party applications.  (Penilla, Par. 0189-191)

Penilla, in par. 0189-0191, teaches that free access is not given to the restricted data on a vehicle computer.

Claim 7: Penilla teaches The method of claim 1, Penilla further teaches further comprising providing, by a server system, a data management component managing storage and implementing privacy restrictions on the third-party applications with respect to the database of transportation data.  (Penilla, Par. 0254-0255)

	Penilla, in Par. 0254-0255, teaches that identification data may be deleted in order to make sure that sensitive information of drivers is not stored in order to prevent the distribution of potentially sensitive or privacy related travel of specific vehicles.

Claim 8: Penilla teaches The method of claim 1, Penilla further teaches wherein at least one of the third-party applications provides a commuter oriented interface to the transportation system on a mobile device of a user of the transportation system.  (Penilla, Par. 0138-0139)

	Penilla, in Par. 0138-0139, teaches that the mobile device/portable device of the user is synchronized with the user interface of the vehicle. The portable device can mirror what is displayed in the vehicle.

Claim 9: Penilla teaches The method of claim 8, Penilla further teaches wherein the at least one of the third-party applications provides at least one of ticketing and trip planning services.   (Penilla, Par. 0232-0233)
	
	Penilla, in par. 0232-0233, teaches that the user can be provided with a map to the airport as well as online check-in interface for their booker airline tickets.

Claim 10: Penilla teaches The method of claim 1, Penilla further teaches further comprising providing, by the server system, a contract component in the platform, the contract component implementing one or more contracts with respect to a provider of at least one third-party application and a government agency.  (Penilla, Par. 0166-0167)

	Penilla, in par. 0166-0167, teaches that third party applications are reviewed and can be approved or disapproved (e.g. agreement/contract) based on restrictions made by the manufacturer or dictated by law. 

Claims 11 
Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 1 which directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1, Furthermore, claim 11 recites processing devices and memory devices storing executable code to perform the steps of the method (see Penilla Par. 0338-0339)

Claim 12: The system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to provide a regulatory compliance component in the platform, the regulatory compliance component enforcing regulations on actions of the third- party applications taken with respect to the transportation system and the database of transportation data.  (Penilla, Par. 0167, 0285)

Penilla, in Par. 0167, teaches rules can limit interactivity with certain user interfaces while the vehicle is moving to prevent unsafe driving.
Penilla, in Par. 0285, teaches that the activation or disabling or fading of certain applications is required or configurable based on local regulations, laws, or setting

Claims 14-20
Claims 14-20 recite limitations that are parallel in nature as those addressed above for claims 2 and 5-10. Claims 14, 15, 16, 17, 18, 19 and 20 are therefore rejected for the same reasons as set forth above for claims 6, 7, 2, 8, 9, 10 and 5, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla (US2017/0197617A1)) and in further view of Chen (US 2019/0144114).

Claim 4: Penilla teaches The method of claim 1, Penilla does not teach but Chen teaches further comprising providing, by the server system, an interface to the regulatory compliance component to the computing device of the government agency.  (Chen, Par. 0081)

	Chen, in par. 0081, teaches a third-party application must be approved by a government agency. The authentication/verification steps are performed using a user terminal (i.e. interface)
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include an interface to regulatory compliance as taught by Chen in the system of Penilla (which already approves/disapproves third party application), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/
Examiner, Art Unit 3628                                                                                                                                                                                         
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628